Citation Nr: 0533925	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in May 2003.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.

2.  Tinnitus disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current tinnitus disability otherwise related to 
such service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2001 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the June 2001 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While the June 2001 VCAA letter only referenced the veteran's 
hearing loss claim, the Board finds the veteran was not 
mislead as to his tinnitus claim also as he was provided with 
the laws and regulations pertaining to that claim in the 
statement of the case and supplement statement of the case.  
Moreover, both the hearing loss and tinnitus claims appear to 
arise out of contentions of the same noise exposure during 
service and clearly claims which involve the same facts and 
analysis.  No useful purpose would be served by delaying 
appellate review for a VCAA letter just to expressly refer to 
tinnitus.  

In this case, complete notification of the veteran's rights 
under the VCAA was received by the veteran prior to 
adjudication of the issues on appeal and therefore was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claims.

Criteria and Analysis

The issues before the Board include claims of service 
connection for chronic bronchitis, bilateral hearing loss, 
and tinnitus disabilities.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to airplane noises while flying 
in military aircraft.  However, his service medical records 
fail to evidence hearing loss for VA purposes.  The veteran 
also contemporaneously denied having hearing loss disability 
during his military service.  Additionally, the service 
medical records were silent as to complaints of, diagnosis of 
or treatment for tinnitus. 

The veteran's hearing was tested at the time of his entry 
into active duty in August 1968.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
Not 
reported
20
LEFT
0
-5
-5
Not 
reported 
5



On the authorized audiological evaluation in October 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
0
0
10
5

On an accompanying Report of Medical History, the veteran 
denied having or ever having had problems with hearing loss.  

On the authorized audiological evaluation in November 1970, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
15
LEFT
15
10
5
20
15


The veteran completed a Report of Medical History in March 
1972, at the end of his military service.  At that time, he 
expressly reported that he did not have, and had not had, 
problems with hearing loss.  

At the time of the veteran's separation examination in March 
1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
15
LEFT
0
5
10
25
20

Hearing loss was not diagnosed.  

The veteran submitted his claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in 
November 2000. 

The first evidence of hearing loss for VA purposes is dated 
in 2002.  Graphic representation of private audiological 
testing conducted in May 2002 appears to demonstrate the 
presence of hearing loss for VA purposes at 3000 and 40000 
Hertz for both ears.  The interpretation of the testing was 
moderately severe sensorineural hearing loss in both ears.  
No opinion as to the etiology of the hearing loss was 
included in the test report.  

In October 2002, the veteran submitted a lay statement 
indicating that the veteran's employer noted the veteran was 
consistent in wearing hearing protection while working in the 
construction business.  

In May 2005, the RO arranged to have the veteran examined to 
determine the nature, extent and etiology of any hearing loss 
and/or tinnitus found on examination.  The veteran reported 
that he was exposed to airplane noises while flying in C-135 
transport aircraft for approximately one year of his military 
service.  He indicated that the flights were long and he 
frequently did not wear hearing protection.  The veteran was 
not aware of any significant hearing loss until several years 
after discharge and it was not very bothersome at that time.  
He reported that he was aware of tinnitus for approximately 5 
years.  He did not know for sure when it started but it was 
at least 25 years after his military service.  After 
discharge he worked in solar energy, as a draftsman and for 
the last 17 years as a carpenter.  The veteran reported that 
he wore hearing protection while working as a carpenter.  He 
denied any noisy hobbies.  The examiner reviewed the service 
medical records and noted a normal audiogram at the time of 
the veteran's entry into active duty and a very mild slight 
high frequency hearing loss, a little worse in the left than 
right, at the time of his discharge.  The examiner also noted 
audiograms conducted in 2002 and 2005 which both demonstrated 
the same problem with normal hearing in the low and middle 
frequencies and an approximately 60 decibel loss in the high 
frequencies starting at 3000 Hertz.  The impression from the 
examination was bilateral high frequency hearing loss and 
tinnitus.  The examiner opined that neither disability was 
linked to the veteran's active duty service as hearing loss 
was very mild at the time of discharge and current testing 
showed significantly greater hearing loss.  The examiner 
opined that the hearing loss had to be due to post-service 
noise exposure since hearing loss due to acoustic trauma or 
noise exposure is not a progressive form of hearing loss so 
the veteran obviously had significant hearing loss since 
discharge.  The examiner opined that the veteran had much 
greater noise exposure during his 17 years as a carpenter 
than he did in the one year that he was flying on military 
aircraft.  The examiner found that it was more likely than 
not that the majority of the hearing loss is related to noise 
exposure since leaving the military.  The examiner further 
opined that, since tinnitus is generally associated with 
hearing loss, the tinnitus must be more related to the 
veteran's noise exposure as a carpenter and working with 
solar energy.  The examiner again noted that hearing was near 
normal when the veteran left the military and the hearing 
loss had progressed significantly since that time.  

The Board finds that service connection is not warranted for 
bilateral hearing loss or tinnitus.  As set forth above, the 
veteran seeks service connection for bilateral hearing loss 
and tinnitus.  Audiometric examinations performed during 
service do not reflect hearing loss for VA purposes, or any 
complaints of hearing loss or tinnitus.  The Report of 
Medical Examination performed for separation purposes in 
March 1972 is negative for complaints of tinnitus, and 
audiometer examination does not indicate the presence of 
hearing loss for VA purposes.  Although the audiometric 
examinations dated in 2002 and 2005 reflect sensorineural 
hearing loss for VA purposes, there is no evidence to support 
the conclusion that the disability is due to his active 
service or any incident therein.  The May 2005 VA examiner 
diagnosed sensorineural hearing loss and tinnitus, which he 
opined was not related to service.  In offering his opinion, 
the examiner provided reasons and bases for his opinion that 
post-service noise exposure was the likely cause of the 
veteran's current hearing loss and tinnitus.  While the 
veteran has alleged that he did not have significant 
post-service noise exposure, he has not provided any other 
competent evidence which supports his allegations that his 
hearing loss and tinnitus were due to active duty service.  

When a claim is filed for entitlement to service connection, 
the question of the cause of disability is one which requires 
diagnostic skills and must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Neither the 
veteran, nor his representative, nor the Board are competent 
to offer opinions as to medical causation.  In undertaking 
appellate review, the Board must look to such opinions 
offered by trained medical personnel.  In the present case, 
the Board is presented with an evidentiary record which shows 
no complaints or findings of hearing loss or tinnitus at the 
time of his discharge from service.  Service examinations do 
not show hearing loss disability as defined for VA purposes.  
In fact, the veteran himself denied hearing loss at the times 
of several examinations, including his discharge examination.  

Although the veteran asserts incidents in service that he 
contends affected his hearing and caused tinnitus, there is 
no supporting evidence of continuity of pertinent 
symptomatology.  The Board finds that the VA medical opinion 
is entitled to far more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  The examiner had the benefit of reviewing the 
claims file, to include those service audiological reports 
which did show some decrease in hearing acuity during service 
even though hearing loss for VA purposes was not 
demonstrated.  Nevertheless, the examiner was of the opinion 
that the veteran's hearing loss and tinnitus were not due to 
service.  

There is no indication of a nexus between the veteran's 
current hearing loss and tinnitus, and his period of active 
duty service.  Although medical evidence clearly demonstrates 
a current diagnosis of hearing loss and tinnitus, such 
evidence fails to establish any relationship between the 
current disorders and service.  The record includes an 
express medical opinion that the veteran's hearing loss and 
tinnitus are not linked to service.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  Consequently, the benefit-of-the-doubt- 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


